DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5-11, and 14-18 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, an airspace situation evaluation framework for an airspace, the evaluation framework comprising a server and a memory module connected to the server via a local area or wide area network, wherein the airspace includes a target sector and multiple non-target sectors, the memory module stores sector situation (SS) samples and airspace operation data including aircraft trajectory data and airspace configuration data, and the evaluation framework evaluates the airspace situation by executing steps including: generating non-target samples from the airspace operation data, storing the non-target samples in the memory module, and learning knowledge in the non-target samples using multi-factor subset generation and multi-base evaluator construction, together with a sample transformation, to build non-target base evaluators, wherein the non-target samples are sector situation samples derived from one or more of the non-target sectors, and integrating target base evaluators and the non-target base evaluators based on evaluation confidence analysis of the target base evaluators and the non-target base evaluators, as recited in Claim 1. 
Claim 10 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those of Claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833